Citation Nr: 1131586	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fracture of the right great toe.  

3.  Entitlement to service connection for residuals of a head injury, to include headaches.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2011, the Board remanded the matter to afford the Veteran the opportunity to testify at a Board hearing, as he had requested.  In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  At the hearing, the Veteran submitted additional evidence, along with a written waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010).

The Board notes that the issues on appeal originally included entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  Before the appeal was certified to the Board, however, in a November 2007 rating decision, the RO granted a total disability rating for nonservice-connected pension purposes on an extraschedular basis.  This determination constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the effective date assigned).  

A review of the record indicates that the Veteran's monthly pension payments were subsequently terminated based on excessive family income.  In October 2010, the RO denied the Veteran's request to reinstate his pension payments in light of apparent irregularities in his income and dependency reporting.  Absent any indication that the Veteran has initiated an appeal of the RO's October 2010 determination, this matter is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2008) (regarding jurisdiction of the Board).

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a back disability; residuals of a fracture of the right great toe; residuals of a head injury, to include headaches; an eye disability; and a right ankle disability.  These issues are addressed in the REMAND portion of the decision below.
 

FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision, the RO denied service connection for residuals of a laceration of the back and residuals of a fracture of the right great toe, including an infection.  

2.  In an unappealed June 2002 rating decision, the RO denied service connection for a back disability and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a fracture of the right great toe.  

3.  In August 2004, the Veteran requested reopening of his claims of service connection for residuals of a back injury, including a laceration, and residuals a fracture of the right big toe, including a fracture.  

4.  Presuming its credibility, the evidence received since the last final rating decisions denying service connection for a back disability and residuals of a fracture of the right great toe relate to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service connection for residuals of a laceration of the back and residuals of a fracture of the right great toe, including an infection, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The June 2002 rating decision denying service connection for a back disability and determining that new and material evidence had not been received to reopen previously denied claims of service connection for residuals of a fracture of the right great toe, including an infection, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

3.  New and material evidence has been received to warrant reopening of the claims of service connection for a back disability and residuals of a fracture of the right great toe.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Background

The Veteran's available service treatment records (STRs) show that at his September 1970 military separation medical examination, his eyes, spine, lower extremities, and feet were normal on clinical evaluation.  Neurological evaluation was also normal.  The Veteran's uncorrected visual acuity was 20/20, bilaterally.  On a report of medical history, the Veteran specifically denied having or ever having had frequent or severe headaches, eye trouble, a head injury, broken bones, foot trouble, or recurrent back pain.  

In January 1992, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a right big toe disability.  He claimed that while stationed aboard the USS Cambria, "a boom dropped a crate and it crushed my big toe, right foot."  The Veteran also recalled developing an infection in the toe due to exposure to soiled water in the shower.  

The Veteran was afforded a VA medical examination in March 1993, during which he claimed that he had fallen aboard ship in 1970, sustaining a fracture of the right great toe with subsequent infection, as well as a laceration of the thoracic region of his back.  The Veteran's current complaints included an aching pain in the right foot, particularly about the right big toe.  On examination, there was joint stiffness in the right big toe with discomfort on passive manipulation.  X-ray studies of the right foot were normal.  Examination of the back showed a six inch scar of the thoracic region, which the examiner described as being "sensitive" to pressure.  (Quotation marks in original).  The diagnoses included residual of injury to the right foot, tendomuscular strain, right foot; joint dysfunction of the first metatarsophalangeal joint of the right foot; and scar of the thoracic region of the back, residual of laceration of back.  

In August 1992, the Veteran submitted a Report of Accidental Injury in support of his claim in which he alleged that on January 1, 1970, he was topside aboard the USS Cambria when a loading boom came loose and landed on his right foot, "busting [his] right toe open."  The Veteran indicated that on another occasion "[w]hile at sea, a storm arose and I fell out of bed, cutting my back on the wall and landing on my head and shoulder."  

In a September 1992 rating decision, the RO denied service connection for residuals of a laceration of the back and residuals of a fracture of the right big toe, including an infection.  The RO noted that the Veteran's available STRs were negative for complaints or findings of a right toe fracture, an infection of the right toe, or of a laceration of the back.  The RO further noted that the separation examination showed no fracture, foot condition, or scar on the back.  As a result, the RO concluded that service connection was not warranted.  

In March 2000, the Veteran submitted a claim of service connection for residuals of an injury to his back and right side.  He alleged that in November 1970, while stationed aboard the USS Cambria, the ship encountered a severe storm.  The Veteran indicated that in the berth area, he fell four bunks down to the floor, injuring his right side and back.  He claimed that he made "at least 30 visits to sick bay for treatment."  The Veteran claimed that as a result of his disability, he was now unable to work.  

In a July 2000 rating decision, the RO denied service connection for residuals of a right side and back injury, finding that the claim was not well grounded under criteria then in effect absent medical evidence of a nexus between a current disability and service.  

In April 2002, the Veteran requested reopening of his claims of service connection for residuals of an injury to his back and right side.  In support of his claim, he submitted a statement in which he claimed that while working on the deck of the USS Cambria, "a shackle fell on my right foot and bruised my foot causing a wound that was treated in sickbay for several months."  He further claimed that during a storm in the North Sea, he was thrown from his bunk causing injury to his back, head, and neck.  He claimed that he lacerated his back, requiring eleven stitches.  The Veteran also submitted photocopies of photographs depicting his toes and a scar on his back.

In a June 2002 rating decision, the RO readjudicated the Veteran's claims in light of the enactment of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) (providing for readjudication of claims, such as this one, that became final between July 14, 1999, and November 9, 2000, and were denied on the basis that they were not well grounded).

In that June 2002 rating decision, the RO denied service connection for a back disability, finding that even if the Veteran had sustained a back injury in service as reported, his STRs showed that his back was normal at service separation and the Veteran denied having had a back disability at that time.  The RO also determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for residuals of a right great toe injury.  

In January 2003, the Veteran initiated an appeal of the RO's decision, claiming that his back was always hurting him and that he had "clawed through the skin [of his right foot] to the bone."  In support of his appeal, the Veteran submitted an August 2002 letter from Dr. RB, who indicated that he had been the medical officer aboard the USS Cambria in the winter of 1970.  He recalled that the ship had encountered an extremely severe storm in the Mediterranean during that period.  Although he did not recall the details of any injuries sustained by the Veteran in the storm, Dr. RB explained that his corpsmen would have administered treatment for any injuries sustained by a crew member.  The RO issued a Statement of the Case in May 2003 confirming and continuing its prior determinations.  The Veteran did not perfect an appeal within the applicable time period.  

In August 2004, the Veteran submitted an application for VA benefits on which he claimed that he had sustained a back injury in service "due to gash on back from being toss [sic] out of bed."  He indicated that he had sustained additional injuries in a post-service car accident in September 2000.  The Veteran also claimed that during service, his right foot had become infected during a storm at sea.  

In support of his claims, the RO obtained VA and private clinical records dated from October 1984 to November 2010.  In pertinent part, these records show that in June 1996, the Veteran complained of pain in the neck, back, shoulders and chest after a May 1996 motor vehicle accident.  The appellant denied prior injuries to any of these areas.  X-ray studies of the cervical and lumbar spine showed normal bony alignment with no fractures or soft tissue swelling.  The diagnoses included motor vehicle accident with pain in the back and neck, likely due to strain.  

Records from Dr. SP, show that in September 2000, the Veteran was involved in another motor vehicle accident after which he reported headaches, memory loss, blurred vision, neck and back pain.  He reported a history of prior injuries, including a 1969 injury in which he fell from a bunk in the Navy injuring his low back and head.  The physician indicated, however, that all symptoms had resolved prior to the September 2000 motor vehicle accident.  The physician diagnosed post-traumatic headaches and sprain and strain of the cervical, thoracic, and lumbar segments of the spine, rule out post-traumatic lumbar disc pathology.  The examiner indicated that he had concluded with a reasonable degree of medical certainty that the Veteran's diagnosed conditions were a direct result of the September 2000 motor vehicle accident.  He further concluded that the Veteran had been totally disabled since the accident.  Imaging studies performed in September 2000 include a CT scan of the head which was negative and X-ray studies of the lumbar spine which showed mild osteophyte formation at L3 and L4, but no other pathology.  

In a January 2001 letter, Dr. MC, indicated that he had examined the Veteran in connection with his complaints of daily headaches since the September 2000 accident, as well as symptoms such as neck pain, low back pain, and blurred vision.  The Veteran claimed that prior to the accident, he had had a history of monthly headaches secondary to an unspecified military accident.  Dr. MC further noted that that the Veteran's history was significant for head trauma sustained in a motor vehicle accident in 1967, as well as head trauma and cervical strain sustained in a July 1984 motor vehicle accident.  After examination, Dr. MC diagnosed post-traumatic headache syndrome, bilateral occipital neuralgia, and cervical and lumbar radiculopathy.  He concluded that these conditions were directly related to the September 2000 motor vehicle accident.  

In February and March 2001, the Veteran was evaluated by Dr. DR, after he sustained additional injury in a February 2001 motor vehicle accident, including a head injury.  It was also noted that the Veteran had sustained an on-the-job injury in October 2000 when he slipped and fell on a wet floor, landing on his lumbar area and hitting his head.  On examination, the Veteran's current complaints included headaches and blurry vision, as well as neck, shoulder, back and right knee pain.  The impressions included cervical disc disease, cervical facet syndrome, low back pain with element of lumbar disc disease and facet syndrome, and myofascial pain in the cervical and lumbar area.  

In March 2003, the Veteran reported headaches and a foreign body sensation in his eyes since his September 2000 and February 2001 motor vehicle accidents.  The diagnoses included chalazion and corneal abrasion, left eye.  

In a February 2005 letter, Dr. EW, indicated that he had treated the Veteran for headaches and back pain during the period from 1980 to 1990.  

In a January 2005 statement, the Veteran claimed that during a severe storm in the North Sea, he was thrown from his bunk aboard the USS Cambria, hitting his head and severely lacerating his back.  He claimed to have lost consciousness.  He further claimed that he was "ordered not to work for the remainder of the cruise."  He claimed that he had had a headache since that time as well as pain in his back.  The appellant also claimed that he developed a right toe infection in the ship's shower.  He claimed that when he was "tossed out of bed it busted my toe wrapped only with gaugz [sic]."  He claimed that as a result of his injuries, he was treated for six weeks at the Norfolk Naval base before being discharged from service.  

The Veteran underwent VA medical examination in December 2004.  He told the examiner that during service, he fell from his bunk in a storm lacerating his back and injuring it.  He also claimed to have injured his right ankle in that fall.  He further claimed that he had had headaches since falling from his bunk.  Finally, the Veteran reported that he had developed a fungal infection of his right great toenail due to poor draining in the shower aboard ship.  X-ray studies of the back and right ankle were normal.  The examiner noted that he had observed the Veteran moving normally, easily and without any evidence of discomfort when going from sitting to standing, when lying down, when bending over, and when putting on his clothes.  During the formal physical examination, however, the Veteran exhibited extraordinarily limited movement.  The examiner indicated that in light of these inconsistencies, physical findings on formal examination were not at all indicative of the Veteran's disability.  The diagnoses were complaint of back pain with inconsistent physical findings and complaint of right ankle pain, normal ankle.  Also diagnosed was tinea pedis.  

Additional private clinical records show that in August 2007, the Veteran sought treatment after he claimed to have sustained injuries in a July 2007 fall which occurred when he came across a portion of missing sidewalk.  He claimed that following the accident, he had experienced numerous symptoms, including headaches, neck pain, back pain, and left ankle pain.  He indicated that prior to the fall, he had experienced occasional headaches and low back pain, but now his headaches and low back pain were severe.  The appellant reported a history of previous motor vehicle accidents in 1984 and 1999.  The diagnoses included post-traumatic headaches, aggravation of preexisting headache syndrome, aggravation of preexisting lumbar spine derangement, and contusion of the left ankle.  The examiner indicated that to a reasonable degree of medical certainty, the Veteran's disabilities were a direct result of the July 2007 fall.  

In an August 2008 statement, an individual who served with the Veteran indicated that in 1970, the appellant had been transferred from the USS Cambria to the Naval Operations Base in Norfolk, Virginia, for treatment of open wounds of his right foot and back.  He stayed there until his discharge in September 1970.  

In a September 2009 statement, Dr. RB, an individual who served with the Veteran aboard the USS Cambria from the fall of 1969 to the spring of 1970 indicated that he had worked as a hospital corpsman and recalled seeing the Veteran in sick call on multiple occasions with injuries to his back.  In a January 2011 statement, Dr. RB again indicated that he had worked as a hospital corpsman on the Cambria and recalled seeing the Veteran at sick call, although he indicated that "at this interval I'd be hard pressed to say exactly what I did."  

In a January 2010 letter, an individual who had employed the Veteran in 1970 shortly after his separation from active service, recalled that the Veteran was physically compromised due to a back injury he received while on active duty.  

In a May 2010 statement, the Veteran claimed that he had recently undergone removal of his right great toenail by Dr. Lamont Cato, a private podiatrist in Georgetown, South Carolina.  He claimed that Dr. Cato had advised him that "he could see that the damage [to the appellant's toe] was old and connected to Navy service as I said to him from the fall, U.S.S. Cambria."  

At his April 2011 hearing, the Veteran reiterated his contentions to the effect that he sustained a back laceration and head injury when he fell from his bunk during a storm.  He also recounted an incident in which a shackle had fallen on his right great toe.  

Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Back disability

As set forth above, the Veteran's claim of service connection for residuals of a laceration of the back was denied by the RO in a September 1992 rating decision.  In a June 2002 rating decision, the RO denied the claim of service connection for a back disability.  Although the Veteran was duly notified of both of the RO's decisions as well as his appellate rights, he did not perfect an appeal of either decision within the applicable time period.  Thus, the RO's decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for a back disability, including residuals of a laceration.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The additional evidence received since the last final rating decision includes statements from the Veteran to the effect that he has experienced back problems since being thrown from his bunk in service, lacerating his back and otherwise injuring it.  He reports that he has a large scar on his back from the in-service laceration.  The Veteran has also submitted statements from individuals with whom he served indicating that they recalled the Veteran being treated for injuries to his back in service, including a wound.  The additional evidence also includes post-service clinical records documenting diagnoses such as myofascial pain and degenerative arthritis in the lumbar spine, as well as a February 2005 letter from Dr. Williams indicated that he treated the Veteran for back pain from 1980 to 1990.  

This evidence is new in that it was not previously of record.  Moreover, this evidence is material in that when its credibility is presumed, it provides evidence an in-service back injury, reports of back pain since service, and a current back disability.  Given the bases for the prior final denial, the Board finds that the additional evidence received since the last final rating decision denying service connection for a back disability is new and material evidence within the meaning of 38 C.F.R. § 3.156.  The claim of service connection for a back disability, including residuals of a laceration, is therefore reopened.

Although adequate for the limited purposes of reopening the claim, the additionally received evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Residuals of a fracture of the right great toe

As set forth above, the claim of service connection for residuals of a fracture of the right great toe was originally denied by the RO in a September 1992 rating decision.  In a June 2002 rating decision, the RO denied the Veteran request to reopen his claim, finding that new and material evidence had not been submitted.  Although the Veteran was duly notified of both of the RO's decisions as well as his appellate rights, he did not perfect an appeal of either decision within the applicable time period.  Thus, the RO's decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for residuals of a fracture of the right great toe, including an infection.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The additional evidence received since the last final rating decision includes statements from the Veteran to the effect that he sustained a crushing type injury to the right great toe in service, followed by an infection.  He has also submitted statements from individuals with whom he served indicating that they recalled the appellant being treated for a wound to his right foot in service.  The additional evidence also includes a May 2010 statement from the Veteran reporting that he had received treatment for his right great toe from Dr. LC, a private podiatrist in Georgetown, South Carolina.  The Veteran claimed that Dr. LC had advised him that "he could see that the damage [to the toe] was old and connected to Navy service."  Given the bases for the prior final denial, the Board finds that the additional evidence received since the last final rating decision denying service connection for residuals of a right great toe fracture is new and material evidence within the meaning of 38 C.F.R. § 3.156.  The claim of service connection for residuals of a fracture of the right great toe, including an infection, is therefore reopened.

Although adequate for the limited purposes of reopening the claim, the additionally received evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge, 155 F.3d at 1363.

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a back disability is granted.  

New and material evidence having been received, the application to reopen the claim of service connection for residuals of a fracture of the right great toe is granted.  


REMAND

The Veteran seeks service connection for a back disability; residuals of a fracture of the right great toe; residuals of a head injury, to include headaches; an eye disability; and a right ankle disability.  He has contended that these disabilities stem from injuries he suffered "to his back, right great toe, head, eye and right ankle while in service as the result of an incident he described during a hurricane-like storm that struck the [USS Cambria] while at sea."  See May 2011 brief from appellant's attorney.

First, the Veteran's STRs appear incomplete, consisting of only vaccination records and reports of examinations at enlistment and discharge.  The Veteran, however, claims to have been seen on numerous occasions during his period of active duty in connection with multiple complaints.  Specifically, he claims to have been treated in sick call aboard the USS Cambria multiple forty times for residuals of injuries to his back and right great toe.  He also recalls that in 1970, he spent approximately six weeks at a medical facility at the Norfolk Naval Base prior to his discharge from active duty.  The Board notes that the Veteran's service personnel records reflect that he attended training at the Naval Dental Clinic in Norfolk, Virginia, for approximately two weeks beginning in June 1970.  

Under the VCAA, VA is required to obtain relevant records from a Federal department or agency, including records from the service department such as service treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  Indeed, VA is required to make "as many requests as are necessary" to obtain such records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  Although the record on appeal reflects some effort on the part of the RO to obtain the Veteran's STRs in connection with his original application for VA compensation benefits in 1992, additional efforts are now necessary to ensure that VA's duty to assist has been met.  

Second, the Board notes that in connection with his appeal, the RO contacted the Social Security Administration (SSA) and requested copies of records pertaining to the Veteran's application for disability benefits from that agency.  The record on appeal indicates that SSA provided the requested records in January 2010.  A review of those records, however, indicates that the claim was in the initial stages of adjudication.  The outcome of his application is unclear and there are no medical records associated with the records from SSA.  Thus, the RO must obtain updated records from SSA to ensure that the record on appeal is complete.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

Third, the Board notes that there may be outstanding private clinical records relevant to the issues on appeal.  The Veteran submitted a February 2005 letter from a private physician, Dr. EW, who indicated that he had treated the appellant for headaches and back pain during the period from 1980 to 1990.  Records from Dr. EW are not of record.  Given the nature of the issues on appeal, clinical records from Dr. EW are relevant and reasonable efforts to obtain them must be made.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(3) (2010).  

In a May 2010 statement, the Veteran claimed that he had recently undergone removal of his right great toenail by Dr. LC, a private podiatrist in Georgetown, South Carolina.  He claimed that Dr. LC had advised him that "he could see that the damage [to the appellant's toe] was old and connected to Navy service as I said to him from the fall, U.S.S. Cambria."  Records from Dr. LC are not associated with the claims file.  As they appear relevant to the claim of service connection for residuals of a right great toe injury, reasonable efforts to obtain them must be made.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(3) (2010).  

Fourth, under the VCAA, VA's duty to assist includes obtaining a medical examination or opinion if necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination is now necessary regarding the claims for service connection for a back disability, residuals of a head injury, and residuals of a fracture of the right great toe.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Here, the Veteran has provided competent evidence of current back pain, headaches, and right great toe infections and pain.  Additionally, there is lay evidence of in-service back treatment and injuries to the back, head, and right great toe.  Furthermore, the Veteran has provided lay testimony of continuity of back pain, headaches, and right great toe pain and toenail conditions.  Accordingly, examinations are required.

Fifth, respect to the claims of service connection for an eye disability and a right ankle disability, the Veteran appears to contend that he sustained injuries to his eye and right ankle when he fell from his bunk.  That an injury occurred in service, however, is not enough.  Rather, the evidence must show that the appellant developed a chronic disability as a result of the in-service injury.  See 38 C.F.R. § 3.303.  In this case, the Veteran must be advised that the record on appeal contains no indication that he currently has any disability of the eye or right ankle which may be associated with the reported in-service injury.  He must be advised that it is his responsibility to submit or specifically identify such evidence.  

Last, the Board notes that in May 2011 written arguments, the Veteran's attorney provided a "Summary of the Case" in which he argued that 

The evidence of record overwhelmingly establishes a "well-grounded" claim for VA benefits pursuant to 38 USC 5107.  As the Board knows, a well-grounded claim is a plausible claim, one which has merit on its own, or is capable of substantiation.  It must be accompanied by evidence which shows that the claimed condition exists and is possibly related to service.  A well-grounded claim for service connection requires medical evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus or link between the in-service injury or disease and current disability.  

Memorandum in Support of Veteran's Appeal, received May 9, 2011, at page 1.  

The Board advises the Veteran's attorney that the concept of a well-grounded claim was eliminated more than a decade ago, with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Additionally, the Board finds that an additional VCAA letter should be sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding his claims on appeal.  Advise the Veteran that the record on appeal currently contains no evidence of an eye or right ankle disability and that it is his responsibility to submit or specifically identify such evidence.  Request that the Veteran identify by name, address, and dates of treatment or examination any relevant medical records, to specifically include treatment by Dr. EW from 1980 to 1990 and treatment by Dr. LC.  

Subsequently, and after securing the proper authorizations, make arrangements to obtain all the records of treatment or examination from all the sources which are not already on file, including from Dr. EW and Dr. LC.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center (NPRC) or other appropriate government records repository and request all available service treatment records pertaining to the Veteran, including any records of treatment at a medical facility in Norfolk, Virginia, for the last 2 months of the Veteran's service in 1970.  Document for the claims file why any particular repository was contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, to specifically include any records received since January 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

4.  Provide the Veteran with an appropriate examination to determine the etiology of any current back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not (50 percent or greater probability) that any diagnosed back disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of the in-service incident where he was thrown from his bunk during a storm at sea.  The examiner must address the private medical records in which various motor vehicle accidents are noted.   

5.  Provide the Veteran with an appropriate examination to determine the etiology of any current right great toe disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not (50 percent or greater probability) that any diagnosed right great toe disorder was caused or aggravated by military service.  The examiner must specifically address the Veteran's assertions of the in-service incidents where a shackle injured his toe, being thrown from his bunk during a storm at sea, and his reports of infections due to conditions on the USS Cambria showers.

6.  Provide the Veteran with an appropriate examination to determine the etiology of any current residuals of a head injury, including headaches.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not (50 percent or greater probability) that any diagnosed residual of a head injury or headaches was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of the in-service incident where he was thrown from his bunk during a storm at sea.  The examiner must also address the private medical records in which various motor vehicle accidents are noted.   

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


